Citation Nr: 0109272	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  98-00 498A	)	DATE
	)
	)




THE ISSUE

Whether a September 29, 1997, decision of the Board of 
Veterans' Appeals denying service connection for a 
psychiatric disorder should be revised or reversed on the 
grounds of clear and unmistakable error.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty for training from October 
1959 to April 1960 and on active duty from October 1961 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 29, 1997, decision of the Board 
which denied service connection for a psychiatric disorder.  
In February 1998, the RO forwarded the Board a statement 
received from the veteran on which he stated that he wished 
to file a motion for reconsideration of the Board's September 
29, 1997, decision.  In May 1998, the Board denied the motion 
for reconsideration.  In its letter, the Board informed the 
veteran that Public Law No. 105-111, enacted in November 
1997, gave the Board the authority to revise prior Board 
decisions on the grounds of clear and unmistakable error 
(CUE) and that the Board would construe his motion for 
reconsideration as a motion for revision of the Board's 
September 29, 1997, decision on the grounds of CUE.  The 
Board also informed the veteran that it was at that time 
engaged in promulgating regulations necessary to carry out 
the provisions of Public Law No. 105-111 and would defer its 
decision on the CUE motion until the regulations were final.

In August 1999, the Board wrote to the veteran to provide him 
a copy of the new CUE regulations.  The Board stated that it 
did not think that the veteran would be able to make the best 
possible argument on a CUE motion until he had the chance to 
review the new regulations and that, for that reason, despite 
what the Board had stated in its May 1998 letter to the 
veteran, the Board would not review his motion for 
reconsideration as a motion for CUE unless he or his 
representative informed the Board in writing within 60 days 
that the veteran wanted the motion for reconsideration 
construed as a motion for CUE.  The Board also recommended 
that the veteran enlist the aid of a representative.  In 
September 1999, the Board sent a copy of its August 1999 
letter with the regulations to the veteran at a new address.

In November 1999, the Board received a statement from the 
veteran which it construed as his request to review the prior 
Board decision on the grounds of CUE.
In November 2000, the veteran's representative submitted a 
"Written Brief Presentation" on his behalf.


FINDINGS OF FACT

1.  The veteran has not cited any statutory or regulatory 
provisions extant at the time of the September 1997 Board 
decision that were incorrectly applied, and he has not 
alleged that the correct facts, as they were known at the 
time of the May 1998 Board decision, were not then before the 
Board.

2.  The veteran has not set forth clearly and specifically in 
his motion for CUE what the alleged CUE in the September 1997 
Board decision was or why the result of that decision would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The veteran has not met the pleading requirements for a claim 
of CUE in the September 29, 1997, Board decision which denied 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§ 7111(a) (West Supp. 2000); 38 C.F.R. § 20.1403 (2000); 
Disabled American Veterans v. Gober, No. 99-7061 (Fed. Cir. 
Dec. 8, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Clear and Unmistakable Error in the September 29, 1997, Board 
Decision.

A decision by the Board is subject to revision on the grounds 
of CUE.  38 U.S.C.A. § 7111(a) (West Supp. 2000).  VA 
regulations define what constitutes CUE and what does not, 
and they provide in pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
[CUE]; what does not.

(a)  General.  [CUE] is a very specific 
and rare kind of error.  It is the kind 
of error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Generally either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.

(b)  Record to be reviewed -- (1)  
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

(2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

. . . 

(c)  Errors that constitute [CUE].  To 
warrant revision of a Board decision on 
the grounds of [CUE], there must have 
been error in the Board's adjudication of 
the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be clear and unmistakable.

(d)  Examples of situations that are not 
[CUE].

. . . 

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated. . . .

38 C.F.R. § 20.1403 (2000).

Review to determine whether clear and unmistakable error 
exists in a final decision may be initiated by the Board, on 
its own motion, or by a party to that decision.  38 U.S.C.A. 
§ 7111(c) (West Supp. 2000); 38 C.F.R. § 20.1400 (2000).  In 
this case, as noted in the Introduction, review was initiated 
by a motion submitted by the veteran.

A CUE motion may be dismissed without prejudice to refiling 
where the moving party fails to meet certain filing or 
pleading requirements.  38 C.F.R. § 20.1404 (2000); Disabled 
American Veterans v. Gober, No. 99-7061 (Fed. Cir. Dec. 8, 
2000).  Section 20.1404(a) provides,

A motion for revision of a decision based 
on clear and unmistakable error must be 
in writing, and must be signed by the 
moving party or that party's 
representative.  The motion must include 
the name of the veteran; the name of the 
moving party if other than the veteran; 
the applicable Department of Veterans 
Affairs file number; and the date of the 
Board of Veterans' Appeals decision to 
which the motion relates.  If the 
applicable decision involved more than 
one issue on appeal, the motion must 
identify the specific issue, or issues, 
to which the motion pertains. . . .

In this case, the January 1998 motion for reconsideration 
which is now accepted as a motion for CUE, along with the 
October 1999 and November 2000 additional statements of the 
veteran and his representative, meets the minimum pleading 
requirements under section 20.1404(a).  Written on a VA Form 
21-4138, Statement in Support of Claim, the motion is signed 
by the veteran; contains the name of the veteran; contains 
the applicable VA file number; identifies the date of the 
Board decision to which the motion relates; and expresses a 
desire for reconsideration of "all the issues" although in 
this case the Board decision involved only one issue.

In Disabled American Veterans v. Gober, No. 99-7061 (Fed. 
Cir. Dec. 8, 2000), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated Rule 
1404(b) of the regulations because it allowed for the 
"denial" of motions that failed to meet pleading 
requirements for CUE and, therefore, in conjunction with Rule 
1409(c), it operated to prevent Board review of that issue 
"on the merits", which was contrary to the statutory 
requirement of 38 U.S.C. § 7111(e) that a CUE claim "shall 
be decided by the Board on the merits."  In this case, the 
veteran's January 1998 motion and the statements submitted by 
him in support of his motion in October 1999 and by his 
representative in November 2000 did not cite any statutory or 
regulatory provisions extant at the time of the September 
1997 Board decision that were incorrectly applied.  Moreover, 
the veteran has not alleged that the correct facts, as they 
were known at the time of the September 1997 Board decision, 
were not then before the Board.  

In the October 1999 statement, the veteran alleged that he 
did "not perceive that my records have been evaluated with 
proper weight given to contributory factors" and that 
"[n]otes provided by Dr. Skobba were either given little or 
no consideration".  However, these statements reflect only 
"a disagreement as to how the facts were weighed or 
evaluated. . . ."  38 C.F.R. § 1403(d)(3).  In the November 
2000 "Written Brief Presentation", the veteran's 
representative merely incorporated by reference the veteran's 
contentions in the October 1999 statement and made no 
additional arguments on the veteran's behalf.  The veteran 
has not set forth clearly and specifically in his motion for 
CUE or in the statements of October 1999 or November 2000 
what the alleged CUE in the September 1997 Board decision was 
or why the result of that decision would have been manifestly 
different but for the alleged error.

Thus, the Board concludes that the veteran has not met the 
pleading requirements for a claim of CUE in the September 
1997 Board decision.  In compliance with the holding of the 
Federal Circuit in Disabled American Veterans v. Gober, the 
Board will not "deny" the motion but rather will dismiss it 
without prejudice to refiling.

Requirements of the Veterans Claims Assistance Act of 2000.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board concludes that VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

With regard to the duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, the appellant and his 
representative in this case were notified in the Board's May 
1998 letter that Public Law No. 105-111, enacted in November 
1997, gave the Board the authority to revise prior Board 
decisions on the grounds of clear and unmistakable error 
(CUE) and that the Board would construe the motion for 
reconsideration as a motion for revision of the Board's 
September 29, 1997, decision on the grounds of CUE.  In its 
September 1999 letter, the Board provided the veteran with a 
copy of the new CUE regulations, thereby informing him of the 
laws pertaining to his motion for CUE in a Board decision.  
The Board stated that it did not think that the veteran would 
be able to make the best possible argument on a CUE motion 
until he had the chance to review the new regulations and 
that, for that reason, despite what the Board had stated in 
its May 1998 letter to the veteran, the Board would not 
review his motion for reconsideration as a motion for CUE 
unless he or his representative informed the Board in writing 
within 60 days that the veteran wanted the motion for 
reconsideration construed as a motion for CUE.  The Board 
also recommended that the veteran enlist the aid of a 
representative in submitting arguments in support of a motion 
for CUE in the Board decision.

With regard to the duties under the VCAA to notify the 
appellant and his representative of any evidence needed to 
substantiate and complete a claim and to assist the appellant 
in obtaining evidence necessary to substantiate the claim, 
the Board notes that a claim of CUE in a Board decision is 
based on the evidence of record when that decision was made.  
38 C.F.R. § 20.1403(b).  Although this case involves a Board 
decision issued after July 21, 1992, it does not involve any 
relevant documents possessed by VA not later than 90 days 
before the record was transferred to the Board for review in 
reaching the September 1997 decision.  The appellant has not 
referred to any evidence other than the evidence that was 
before Board in September 1997 that might be considered by 
the Board in this case, and, in accordance with the nature of 
a CUE claim, his arguments pertained to the evidence that was 
before the Board in September 1997.  Thus, although the 
United States Court of Appeals for Veterans Claims (Court) 
noted in Holliday v. Principi that claims of CUE in a 
decision "could not be universally excluded from coverage 
under the VCAA's notice and duty-to-assist provisions," the 
Board concludes that there is no other notice or assistance 
that the Board could render to the veteran in this case.  
Holliday v. Principi, No. 99-1788, slip op. at 12 (U.S. Vet. 
App. February 22, 2001).  Concerning this, the Board notes 
that there is no additional evidence to obtain in the case 
and, by notifying the veteran of Public Law 105-111 and by 
providing him with a copy of the Board's CUE regulations and 
encouraging him to get a representative, the Board has 
notified him of "'information' as to the state of the law 
on" CUE and has provided him with "an explanation as to 
what would be required to state a valid CUE claim."  See 
Holiday, No. 99-1788, slip op. at 12-13.

With regard to notifying the veteran of the provisions of the 
VCAA itself, the Board concludes that, in the circumstances 
of this case, such notification would serve no useful purpose 
and would unnecessarily impose additional burdens on the 
Board with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
has satisfied its duties to notify and to assist the 
appellant in this case, and further notification would only 
serve to delay a ruling on the veteran's motion.  Moreover, 
the outcome in this case is such that the Board has dismissed 
the veteran's motion without prejudice to refiling because he 
failed to state with specificity what the CUE in the 
September 1997 Board decision was.  Dismissing the claim 
without prejudice means that the veteran is allowed another 
opportunity to file a more specific and clear motion for CUE 
with regard to the September 1997 Board decision and the 
Board will consider a motion stated with such specificity on 
the merits.


ORDER

The motion for revision or reversal of a September 29, 1997, 
decision of the Board denying service connection for a 
psychiatric disorder on the grounds of clear and unmistakable 
error is dismissed without prejudice to refiling.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



